By the Court,

Sutherland, J.
The jurors from Brooklyn, if incompetent by reason of prejudice or interest, may be objected to. It cannot be believed that after the jury-box is properly sifted, twelve impartial men cannot be found in the county of Kings to try this cause. Parties deceive themselves in the estimate of the extent of interest which the public at large take in their controversies. In the case of Boucher and Livingston, which arose in the county of Columbia, the evidence of public interest in the matter in controversy was very strong, and the court, under the circumstances of the case, hesitated whether a motion for a foreign or struck jury ought not to be granted ; but in view of the inconveniences inseparable from such an order, the motion was denied. So in this case the motion must be refused. It will be time enough for the court to interfere, by directing the cause to be tried otherwise than by an ordinary jury, after they shall have become convinced of its necessity by the verdict which shall be rendered.
Motion denied.